

115 S1260 RS: Gulf Islands National Seashore Land Exchange Act 
U.S. Senate
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 374115th CONGRESS2d SessionS. 1260[Report No. 115–226]IN THE SENATE OF THE UNITED STATESMay 25, 2017Mr. Cochran (for himself and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesApril 11, 2018Reported by Ms. Murkowski, without amendmentA BILLTo authorize the exchange of certain Federal land located in Gulf Islands National Seashore for
			 certain non-Federal land in Jackson County, Mississippi, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Gulf Islands National Seashore Land Exchange Act .
 2.DefinitionsIn this Act: (1)Federal landThe term Federal land means the parcel of approximately 1.542 acres of land that is located within the Gulf Islands National Seashore in Jackson County, Mississippi, and identified as NPS Exchange Area on the Map.
 (2)MapThe term Map means the map entitled ‘‘Gulf Islands National Seashore, Proposed Land Exchange with VFW, Davis Bayou Area—Jackson County, MS’’, numbered 635/133309, and dated June 2016.
 (3)Non-Federal landThe term non-Federal land means the parcel of approximately 2.161 acres of land that is located in Jackson County, Mississippi, and identified as VFW Exchange Area on the Map.
 (4)PostThe term Post means the Veterans of Foreign Wars Post 5699. (5)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service.
			3.Gulf Islands National Seashore land exchange
 (a)In generalThe Secretary may convey to the Post all right, title, and interest of the United States in and to the Federal land in exchange for the conveyance by the Post to the Secretary of all right, title, and interest of the Post in and to the non-Federal land.
			(b)Equal value exchange
 (1)In generalThe values of the Federal land and non-Federal land to be exchanged under this section shall be equal, as determined by an appraisal conducted—
 (A)by a qualified and independent appraiser; and (B)in accordance with nationally recognized appraisal standards.
 (2)EqualizationIf the values of the Federal land and non-Federal land to be exchanged under this section are not equal, the values shall be equalized through—
 (A)a cash payment; or (B)adjustments to the acreage of the Federal land or non-Federal land to be exchanged, as applicable.
					(c)Payment of costs of conveyance
 (1)Payment requiredAs a condition of the exchange authorized under this section, the Secretary shall require the Post to pay the costs to be incurred by the Secretary, or to reimburse the Secretary for the costs incurred by the Secretary, to carry out the exchange, including—
 (A)survey costs; (B)any costs relating to environmental documentation; and
 (C)any other administrative costs relating to the land exchange. (2)RefundIf the Secretary collects amounts from the Post under paragraph (1) before the Secretary incurs the actual costs and the amount collected by the Secretary exceeds the costs actually incurred by the Secretary to carry out the land exchange under this section, the Secretary shall provide to the Post a refund of the excess amount paid by the Post.
 (3)Treatment of certain amounts receivedAmounts received by the Secretary from the Post as reimbursement for costs incurred under paragraph (1) shall be—
 (A)credited to the fund or account from which amounts were used to pay the costs incurred by the Secretary in carrying out the land exchange;
 (B)merged with amounts in the fund or account to which the amounts were credited under subparagraph (A); and
 (C)available for the same purposes as, and subject to the same conditions and limitations applicable to, amounts in the fund or account to which the amounts were credited under subparagraph (A).
 (d)Description of Federal land and non-Federal landThe exact acreage and legal description of the Federal land and non-Federal land to be exchanged under this section shall be determined by surveys that are determined to be satisfactory by the Secretary and the Post.
 (e)Conveyance agreementThe exchange of Federal land and non-Federal land under this section shall be— (1)carried out through a quitclaim deed or other legal instrument; and
 (2)subject to such terms and conditions as are mutually satisfactory to the Secretary and the Post, including such additional terms and conditions as the Secretary considers to be appropriate to protect the interests of the United States.
 (f)Valid existing rightsThe exchange of Federal land and non-Federal land authorized under this section shall be subject to valid existing rights.
 (g)Title approvalTitle to the Federal land and non-Federal land to be exchanged under this section shall be in a form acceptable to the Secretary.
 (h)Treatment of acquired landAny non-Federal land and interests in non-Federal land acquired by the United States under this section shall be administered by the Secretary as part of the Gulf Islands National Seashore.
 (i)Modification of boundaryOn completion of the exchange of Federal land and non-Federal land under this section, the Secretary shall modify the boundary of the Gulf Islands National Seashore to reflect the exchange of Federal land and non-Federal land.April 11, 2018Reported without amendment